Title: From George Washington to Major General Alexander McDougall, 8 May 1779
From: Washington, George
To: McDougall, Alexander



Dear sir
Head Qrs Middle Brook May 8th 1779

I have been favoured with Your Letters of the 1st Instant.
I am entirely of opinion with you—that the disposition which quartered so large a part of the army on this side Hudson’s river was right, and I shall take occasion to add—that I am perfectly persuaded your conduct throughout your command has been invariably directed and well-concerted to promote the public interest.
With respect to the applications of Officers to resign—I will write you in the course of a few days how the business is to be conducted. It is apprehended at present, that there are some late regulations upon the subject which are not at Head Quarters.
The Regiment ordered from General poor’s Brigade, will march by New Windsor, if it has not already moved by another route—and proceed from thence to Easton by the way of Mohocamac, where or at some other place on the road it will meet Orders from General Sullivan.
By the intelligence I have received, a fleet consisting of Twenty large Ships and Several Sloops & Schooners went out of the Hook on Saturday Evening with some Ships of War. The Accounts say that they had 4000 Troops on board (some 6 or 7000) and sundry Light Horse—that conjectures were various as to their destination—but more generally that it is to Georgia. I really fear that whatever their number is, they are going to operate in our most Southern States. It is reported that General Clinton himself is on board—this however seems very improbable. If you can, you will obtain early information both of the amount of the Detachment and of the Commander. I am Dr sir with great esteem & regard Yr Most Obedt sert
Go: Washington
